SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á veinte y uno de Mayo de mil novecientos, en el juicio civil iniciado en el Juzgado de 1? Instancia de San Francisco y continuado en el Tribunal de Distrito de San Juan, y que ante Nos pende en recurso de casación por infracción de ley seguido entre *235partes, de la una Doña Agustina Gasola, viuda de Bosch, propietaria y vecina de esta Ciudad, y los Sres. López Villa-mil y Compañía, del comercio de esta Plaza, representados respectivamente por los Letrados Don Rafael López Landrón y Don Wenceslao Bosch y Puig. — Resultando: Que el Procurador Don Emigdio S. Ginorio, á nombre de la sociedad mercantil López Villamil y Compañía, en liquidación, presentó ante el Juzgado de 1? Instancia de San Francisco, demanda en juicio de menor cuantía contra Doña Agustina Gasola de Bosch, en cobro de trescientos cuarenta pesos noventa y siete centavos moneda provincial procedentes del saldo de una cuenta corriente con los intereses y las costas, y conferido traslado á la demandada fué esta emplazada en veinte y ocho de Julio de mil ochocientos noventa y nueve. —Resultando: Que reorganizados los Tribunales de esta Isla por las Ordenes Generales números 114 y 118 del citado año, pasó el expediente á conocimiento del Tribunal de Distrito de San Juan, que vino, á sustituir al Juzgado de 1? Instancia referido, y en ese Tribunal presentó la demandada su contestación en la que negando la demanda, formuló reconvención por la suma de cuatrocientos setenta pesos noventa y ocho centavos moneda provincial y tramitado el juicio, el Tribunal de Distrito dictó sentencia en quince de Febrero último, declarando con lugar la demanda y sin lugar la reconvención y condenando á Doña Agustina Gasola al pago de la suma reclamada, intereses y costas. — Resultando : Que contra dicha sentencia interpuso recurso de casación la representación de Doña Agustina Gasola, autorizado por los artículos 78, 79, 84 y 85 de la Orden General número 118, serie de mil ochocientos noventa y nueve, del Cuartel General del Departamento de Puerto Rico y por los artículos 1,687, 1,689 y 1,690 número 1? de cada uno de ellos y estimando infringidos los artículos 444, caso 5? del Código de Comercio y 48 del propio Código, la Jurisprudencia del Tribunal Supremo de España que establece que los libros de los comerciantes no hacen prueba en su favor y sí *236en su contra, y haber incurrido el Tribunal en error en la apreciación de la prueba de libros; cuyo recurso fué impugnado por la parte recurrida, fundándose en que el Tribunal no incurrió en error en la apreciación de la prueba y en que no infringió los artículos del Código de Comercio y la Jurisprudencia citados por la recurrente. — Vistos, siendo ponente el Juez Asociado Don Rafael Nieto Abeillé. — Considerando : Que no llegando la cuantía de cada una de las peticiones de las partes á la suma de cuatrocientos dollars, ó sean seiscientos sesenta y seis pesos sesenta y seis centavos en moneda provincial al tipo oficial, es de la competencia del Tribunal municipal la materia de este juicio con arreglo al párrafo 26 de la Orden General número 118, serie de mil ochocientos noventa, y nueve; pero por lo que no dándose recurso de casación con arreglo al párrafo 78 de la expresada orden en los asuntos de que entiendan los Jueces municipales, carece este Tribunal Supremo de jurisdicción para conocer de este negocio. — Considerando : Que siendo evidentemente improcedente el recurso deben imponerse las costas al recurrente. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto por Doña Agustina Gasola, viuda de Bosch, contra la sentencia de quince de Febrero último, con las costas á la recurrente; y con certificación de esta resolución devuélvanse los autos al Tribunal del Distrito de San Juan. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Rafael A. Nieto Abeillé, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á veinte y uno de Mayo de mil novecientos. —E. de J. López Gaztambide.
José S. Quiñones. — José O. Hernández. — Rafael A. Nieto Abeillé. — Juan Morera Martínez.